                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE



 IN THE MATTER OF THE APPLICATION
 FOR A WARRANT AUTHORIZING THE
 INSTALLATION AND MONITORING OF
                                  Case No. 1:19-mj- 186-01-AJ
 A TRACKING DEVICE IN OR ON A
 PACKAGE PURPORTING TO CONTAIN A
                                  Filed Under Seal
 HORSESHOE RETICLE AND AN
 ILLUMINATED RETICLE




                                MOTION TO DELAY NOTICE

       The United States of America requests that the Court, pursuant to 18 U.S.C. § 3103a(b)

and Fed. R. Crim. P. 41(f)(3), delay for a period of 30 days after the end of the authorized period

of tracking (including any extensions thereof) the issuance of the notice that is required by Fed.

R. Crim. P. 41(f)(2)(c) or at least to on or about November 11, 2019.

       The United States has requested the issuance of a tracking order pursuant to Fed. R.

Crim. P. 41 and 18 U.S.C. § 3117. This tracking order has been requested as part of an ongoing

investigation into narcotics trafficking activities. Pursuant to Fed. R. Crim. P. 41(f)(2)(c), the

United States is required to provide notice to the person whose property was tracked within ten

days after the use of the tracking device has ended. However, the Court is authorized to delay

notice pursuant to Fed. R. Crim. P. 41(f)(3).

       In assessing whether to authorize delayed notice, the Court should consider the factors set

out in 18 U.S.C. § 3103a(b). Here, the requested delay is necessary to avoid an adverse result.

Premature disclosure of the existence of this tracking order and the government’s investigation

could cause the targets of the investigation to flee, destroy evidence or otherwise obstruct justice

and hinder the success of the government’s investigation. 18 U.S.C. § 3103a(b)(1). The
warrant in this case is a tracking order and does not authorize the seizure of any tangible property

or other information. Thus, the property being seized is limited to items that are reasonably

necessary. 18 U.S.C. § 3103a(b)(1). The delay being sought is limited to 30 days after the end

of the authorized period of tracking. This limited delay is only 20 days more than authorized by

Fed. R. Crim. P. 41(f)(2)(c). This is a reasonable period under the facts of this case, which

involves an ongoing investigation into a narcotics trafficking organization. 18 U.S.C. §

3103a(b)(1).

       For the same reasons, the United States requests that all documents related to this matter

shall remain under seal during the time period when notice has been delayed.

       For all of these reasons, the United States requests that the Court issue an order delaying

the required notice under Fed. R. P. Crim. 41(f)(2)(c) and maintaining this matter under seal for a

period of 30 days following the end of the authorized period of tracking (including any

extensions thereof) to at least on or about November 11, 2019.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney


                                                     By: /s/ John S. Davis
                                                     John S. Davis
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney’s Office
                                                     53 Pleasant Street
                                                     Concord, NH 03301
                                                     (603) 225-1552

Dated: August 29, 2019




                                                 2
